Citation Nr: 1014368	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-38 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently rated as 20 percent disabling for 
recurrent subluxation or lateral instability and as 10 
percent disabling for limitation of flexion.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran has appealed an unfavorable 
March 2008 Board decision denying a formal claim for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) to the 
U.S. Court of Appeals for Veterans Claims (Court).  Because 
that claim is pending before the Court, the Board will 
abstain at this time from ruling on any TDIU claims 
explicitly or implicitly raised by the evidence in the course 
of this increased rating claim.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by 
pain, swelling, crepitus, difficulty standing and walking, 
and periodic flare-ups; it is not manifested by severe 
recurrent subluxation or lateral instability.

2.  The Veteran's right knee disability is manifested by 
flexion limited to 40 degrees; it is not manifested by 
flexion limited to 30 degrees or less.

3.  The Veteran's right knee disability is manifested by 
extension limited to, on average, 7 degrees; it is not 
manifested by extension limited to 10 degrees or more.  The 
Veteran has arthritis of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent, for residuals of a right knee injury, based on 
recurrent subluxation or lateral instability, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5257 
(2009).

2.  The criteria for a disability rating in excess of 10 
percent, for residuals of a right knee injury, based on 
limitation of flexion, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5260 (2009).

3.  The criteria for a separate 10 percent rating, but no 
higher, for residuals of a right knee injury, based on 
limitation of extension, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code (DC) 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that his service-
connected right knee disability is more disabling than 
currently evaluated.  Initially, it is noted that VA has a 
duty to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In a 
letter dated September 2005, VA informed the Veteran of the 
evidence VA had received to date, the evidence VA was 
responsible for obtaining, how the Veteran could help VA 
going forward, and what the evidence must show to support his 
claim.  In an April 2009 correspondence, VA explained how 
disability evaluations and effective dates are assigned, and 
the AOJ subsequently readjudicated the claim by issuing a 
supplemental statement of the case (SSOC) in July 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
a subsequent readjudication, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO obtained the Veteran's service treatment records 
and VA treatment records.  The Veteran did not indicate the 
existence of any pertinent private medical records.  The 
Veteran underwent VA examinations in March 2006, September 
2006, and May 2009.  In short, the Board finds that VA has 
fulfilled its duty to assist in every respect.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(holding that when the Board addresses a question that has 
not been addressed first by the RO, it must consider whether 
the claimant was given adequate notice, and if not, whether 
the claimant was prejudiced thereby).

II.  Increased Rating

The Veteran contends he is entitled to an increased rating 
for his service-connected right knee disability.

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities.  The rating percentages 
represent, as far as practically can be determined, the 
average impairment of the veteran's earning capacity.  38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.

When rating a service-connected disability, VA must consider 
the entire history of the disability.  38 C.F.R. § 4.1; see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991) 
(rating decisions must be based on a review of the "full 
recorded history of the condition").  VA assigns the 
disability rating that most closely reflects the level of 
social and occupational impairment a veteran is suffering.  
Where a question arises as to which of two ratings to apply, 
the higher rating will be assigned if the "disability 
picture" more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a reasonable doubt arises as to the 
degree of a veteran's disability, VA resolves the doubt in 
the veteran's favor.  38 C.F.R. § 4.3.

When assigning a disability rating, VA is obligated to 
consider whether a veteran is entitled to "staged" ratings 
(separate ratings assigned for separate time periods).  Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007) (staged ratings 
for increased-rating claims).

When VA grants a claim for an increased rating, it may assign 
an effective date up to one year before the date the 
claimant's application for increase was received, provided it 
is factually ascertainable that an increase in disability 
occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); 
Hart, 21 Vet. App. 505, 509 (2007).  Here, the relevant 
evidentiary window begins May 20, 2004 (one year before the 
Veteran filed his claim for increased rating), and continues 
to the present time.

When VA evaluates a service-connected disability involving a 
joint, it must do so not only in regard to its limitation of 
motion, but also in regard to its functional loss resulting 
from pain (as supported by adequate pathology and evidenced 
by visible behavior of the claimant undertaking the motion), 
weakness, excess fatigability, incoordination, or atrophy of 
disuse.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  Because weakness is "as important as 
limitation of motion," a joint which becomes painful on use 
is regarded as "seriously disabled."  38 C.F.R. § 4.40.  In 
addition, painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

In this case, in November 1978 the RO established service 
connection for residuals of a right knee injury with 
arthritis and assigned a 10 percent evaluation.  In a 
February 1999 decision, the Board increased the rating to 20 
percent disabling for subluxation or lateral instability; and 
granted a separate 10 percent rating for arthritis and 
limitation of flexion.  Those ratings have been in effect 
continuously to the present time.  The Veteran contends he is 
entitled to ratings for his right knee disability in excess 
of those previously granted by VA.

As discussed above, the Veteran's right knee disability is 
currently rated as 20 percent disabling under Diagnostic Code 
(DC) 5257.  Under that DC, compensable ratings are warranted 
for slight (10 percent evaluation), moderate (20 percent 
evaluation), and severe (30 percent evalution) recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. § 
4.71a, DC 5257.  

The codes that pertain to limitation of motion of the knee 
are DCs 5260 and 5261.  Under DC 5260, a 10 percent rating is 
warranted for leg flexion limited to 45 degrees; a 20 percent 
rating for leg flexion limited to 30 degrees; and a 30 
percent rating for leg flexion limited to 15 degrees.  Under 
DC 5261, a 20 percent rating is warranted for leg extension 
limited to 15 degrees; a 30 percent rating for leg extension 
limited to 20 degrees; and a 40 percent rating for leg 
extension limited to 30 degrees.

A claimant who has arthritis and instability of the knee may 
be rated separately under DCs 5003 and 5257, provided the 
claimant has limitation of motion under DC 5260 or DC 5261.  
VAOPGCPREC 23-97 (July 1, 1997), 1997 WL 34674494 (D.V.A.).  
To merit a separate rating, limitation of motion under DC 
5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  VAOPGCPREC 9-98 
(Aug. 14, 1998), 1998 WL 35275130 (D.V.A.).

A separate rating for arthritis may also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59, even if 
there is no actual limitation of motion.  38 C.F.R. § 4.59; 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) 
("[P]ainful motion of a major joint . . . caused by 
degenerative arthritis, where the arthritis is established by 
x-ray, is deemed to be limited motion and entitled to a 
minimum 10-percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion."); 
VAOPGCPREC 9-98 (Aug. 14, 1998), 1998 WL 35275130 (D.V.A.).

Separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a veteran has both a compensable level of limitation of 
flexion and a compensable level of limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. 
Reg. 59990 (2005).  

Turning to the relevant evidence of record, it is noted that 
the Veteran underwent a VA examination in March 2006.  The 
Veteran reported right knee pain, with painful motion in 
flexion.  He stated that he occasionally wore a knee brace; 
that he was unable to get up from a kneeling or squatting 
position without help; that his knee swelled up on a daily 
basis, for which he took Naprosyn; that he had difficulty 
walking, standing, and going up and down stairs; and that he 
experienced flare-ups (from overuse or prolonged standing) 
approximately twice each month where his pain would increase 
from one on a scale of ten, to ten on a scale of ten.

Physical examination showed patellofemoral crepitus with pain 
on palpation and generalized medial-sided joint pain.  There 
was no lateral-sided joint pain or evidence of infection or 
effusion.  McMurray's and Apley's tests were negative.  The 
anterior cruciate ligament (ACL), posterior cruciate ligament 
(PCL), and collateral ligaments were stable.  Neurovascular 
status was intact.  Range of motion testing showed flexion to 
125 degrees and extension to 0 degrees.  An additional 20 
degrees of flexion loss was noted due to pain.  

The examiner recorded that there was no incoordination, but 
that there was significant weakened movement secondary to 
pain, as well as excess fatigability.  There was also painful 
motion and pain with use, especially with repetitive exercise 
and flexion.  The examiner diagnosed the Veteran with 
osteoarthritis of the right knee.  X-rays (reviewed days 
later) confirmed moderate osteoarthritis.

The Veteran underwent another VA examination in September 
2006.  The Veteran reported occasional swelling and constant 
pain.  He stated that the pain had progressed and that he 
experienced flare-ups, twice monthly, with pain rated at a 
seven on a scale of ten that would last for a period of 
hours.  He reported that he did not need an assistive devise 
such as a brace.  He reported no episodes of dislocation or 
recurrent subluxation.

Physical examination showed an abnormal gait.  There was pain 
on motion; there were functional limitations on standing and 
walking.  There was no joint ankylosis; no fatigue; no 
weakness; no lack of endurance; no additional limitation 
following repetitive use; no incoordination; no instability; 
no indication of abnormal weight bearing; no effusion, 
redness, or heat; and no guarding of movement.  McMurray's 
and Lachman's tests were negative.  Range of motion testing 
showed flexion to 110 degrees (to 120 degrees after 
repetitive motion), with pain beginning at 110 degrees; and 
extension to 0 degrees (to 20 degrees after repetitive 
motion), with pain beginning at 20 degrees.  The examiner 
noted that there was impairment of joint function due to 
pain, but no loss of function due to fatigue, lack of 
endurance, or incoordination.

An X-ray of the knee showed a degenerative process with 
osteophyte formation on the posterior aspect of the tibia and 
tricompartmental disease.  The examiner diagnosed the Veteran 
with degenerative joint disease of the right knee.

The Veteran underwent a third VA examination in May 2009.  
The Veteran reported that since his last VA examination, the 
pain had increased and his knee had become weaker.  He stated 
that he used a walker most of the time when leaving the 
house; that he had difficulty getting up from a sitting 
position; and that he had fallen multiple times because of 
his right knee pain.  He reported stiffness, weakness, 
decreased speed of joint motion, and moderate flare-ups every 
three or four months, lasting three to seven days at a time.  
He reported no instability, locking episodes, effusions, or 
episodes of dislocation or subluxation.  He stated he was 
able to stand for only fifteen minutes and was able to walk 
no more than forty yards.

Physical examination showed that the Veteran's gait was 
antalgic (gait assumed to avoid or lessen pain), with poor 
propulsion, and evidence of an abnormal shoe wear pattern.  
There was bony joint enlargement, crepitus, tenderness 
(including subpatellar tenderness), pain at rest, and 
abnormal motion.  There was no joint ankylosis.  Range of 
motion testing showed flexion to 100 degrees, with pain 
beginning at 40 degrees; and extension to 0 degrees.  There 
were no additional limitations in flexion or extension after 
three repetitions.

X-rays showed mild degenerative changes when contrasted with 
March 2006 X-rays.  The examiner diagnosed the Veteran with 
mild to moderate degenerative joint disease of the right 
knee; patellofemoral syndrome of the right knee; and 
recurrent right knee sprain.  The examiner opined that the 
Veteran's disabilities would have "[s]ignificant [e]ffects" 
on his usual occupation, specifically because of his 
decreased mobility, pain, and problems lifting and carrying 
things; and that the disabilities totally prevented him from 
engaging in sports and moderately interfered with his ability 
to do chores, shop, exercise, drive, and participate in 
recreational activities.

Turning to the lay evidence of record, in a June 2004 
statement, a neighbor reported having been called on the 
telephone to go across the street and help the Veteran to his 
feet.  On that occasion, the Veteran had fallen and could not 
get up without assistance.  The neighbor helped him to his 
feet and offered to help the Veteran with any future projects 
that required kneeling or squatting.

In an April 2005 statement, a long-time friend indicated that 
he had been on outings with the Veteran where it was very 
difficult for the Veteran to walk, even from a handicapped 
parking space to their destination.  He stated that it was a 
"real struggle" for the Veteran just to get into and out of 
a vehicle.  He observed that regular activities such as 
attending church or running errands amounted to a hardship 
for the Veteran.

The Board has reviewed the evidence and finds, first, that an 
increased rating for the Veteran's right knee disability is 
not warranted under DC 5257 (subluxation of the knee).  Under 
DC 5257, to merit a rating greater than 20 percent-the 
rating currently assigned to the Veteran's disability-the 
evidence must show severe recurrent subluxation or lateral 
instability of the knee.  Here, the evidence does not 
indicate severe recurrent subluxation or lateral instability.  
VA examinations conducted in March 2006 and September 2006 
showed that the Veteran's knee was stable, and the Veteran 
reported no episodes of dislocation or recurrent subluxation.  
At the May 2009 VA examination, the Veteran reported no 
instability, locking episodes, or episodes of dislocation or 
subluxation (although he did report that he had fallen 
multiple times because of knee pain).  In sum, there is no 
evidence of severe recurrent subluxation or lateral 
instability.

Nor is the Veteran entitled to an increased rating for his 
right knee disability under DC 5260 (limitation of flexion).  
Under DC 5260, to merit a rating greater than 10 percent-the 
rating currently assigned to the Veteran's disability by 
reason of limitation of flexion-the evidence must show 
limitation of flexion to 30 degrees or less (140 degrees is 
normal).  38 C.F.R. § 4.71a, DC 5260.  The Veteran's worst 
limitation of flexion, insofar as the record reveals, was 
demonstrated at the May 2009 VA examination.  At that 
examination, his knee showed limitation of flexion to 100 
degrees with pain beginning at 40 degrees.  Resolving the 
doubt in the Veteran's favor, the Board finds that the 
Veteran's range of motion of flexion is effectively limited 
to 40 degrees.

As discussed above, a 10 percent rating is warranted for leg 
flexion limited to 45 degrees or less, and a 20 percent 
rating is warranted for leg flexion limited to 30 degrees or 
less.  The Board finds that the Veteran's limitation of 
flexion (40 degrees) more nearly approximates limitation to 
45 degrees than it does limitation to 30 degrees.  
Accordingly, the evidence here does not warrant a rating 
greater than 10 percent for limitation of flexion.

The Veteran is entitled, however, to a separate compensable 
rating under DC 5261 (limitation of extension).  To warrant a 
compensable rating under DC 5261, the evidence must show 
limitation of extension to 10 degrees or more (0 degrees is 
normal).  38 C.F.R. § 4.71a, DC 5261.  The evidence here 
shows that the Veteran's extension was limited to: 0 degrees 
(March 2006); 0 degrees, with pain beginning at 20 degrees, 
and limitation of motion to only 20 degrees after three 
repetitions (September 2006); and 0 degrees (May 2009).  
Based on this evidence, the Board finds that, on average, the 
Veteran's limitation of extension was approximately 7 degrees 
(0 + 20 + 0, divided by 3).  

As discussed above, a 10 percent rating is warranted for leg 
extension limited to 10 degrees or more; a noncompensable 
rating is warranted for leg extension limited to 5 degrees or 
more.  The Board finds that the Veteran's limitation of 
extension (7 degrees) more nearly approximates limitation to 
5 degrees than it does limitation to 10 degrees.  
Accordingly, the Veteran is not entitled to a separate 
compensable rating for limitation of extension under the 
schedular criteria.

As discussed above, however, a separate rating may also be 
based on painful motion, under 38 C.F.R. § 4.59, and X-ray 
findings of arthritis, even if there is no actual limitation 
of motion.  38 C.F.R. § 4.59; Lichtenfels, 1 Vet. App. at 
488; VAOPGCPREC 9-98 (Aug. 14, 1998).  Where there is painful 
motion of a major joint caused by degenerative arthritis 
(established by X-ray), a claimant is entitled to a minimum 
10-percent rating, per joint, even though there is no actual 
limitation of motion.  Lichtenfels, 1 Vet. App. at 488.

Here, the evidence shows that the Veteran has arthritis and 
painful motion of his right knee.  Because VA assigns 
separate ratings for limitation of flexion and limitation of 
extension of the same knee, VAOPGCPREC 9-04 (Sept. 17, 2004), 
69 Fed. Reg. 59990 (2005), the Board finds that the Veteran 
is entitled to a separate 10 percent rating for limitation of 
extension, even though his limitation of extension does not 
meet the schedular criteria for a compensable rating.

The Board has considered whether to assign staged ratings 
(separate ratings assigned for separate time periods).  See 
Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The Board 
finds, however, that there is no need to apply staged ratings 
in this case because the weight of the credible evidence 
shows that the Veteran's service-connected right knee 
disability has been, during the entire period under review, 
no greater than 20 percent disabling because of subluxation; 
10 percent disabling because of limitation of flexion; and 10 
percent disabling because of limitation of extension.

In arriving at these conclusions, the Board has applied the 
reasonable doubt doctrine and has given the Veteran the 
benefit of the doubt wherever permissible.  See 38 C.F.R. § 
4.3; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to an increased rating for residuals of a right 
knee disability, currently rated as 20 percent disabling for 
subluxation under DC 5257, is denied.

Entitlement to an increased rating for residuals of a right 
knee disability, currently rated as 10 percent disabling for 
limitation of flexion under DCs 5003 and 5260, is denied.

Entitlement to a separate 10 percent rating, but no more, for 
residuals of a right knee disability, based on limitation of 
extension under DCs 5003 and 5261, is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


